DETAILED ACTION
1.         Claims 1-2 and 10-20 are pending in the instant application and require the following restriction and election of species requirements.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Group I:          Claims 1-2 and 10-14, drawn to compounds of formula (I), classified in various subclasses of C07C.
II.       Group II:        Claims 15-16, drawn to methods of using compounds of formula (I), classified in various subclasses of A61K.
III.      Group III:        Claims 17-20, drawn to methods of preparing compounds of formula (I), classified in various subclasses of C07C.

4.         Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in several materially different processes of using the product, other than for the treatment of disorders as claimed. For example, the product could be used for in vitro and in vivo toxicology or stability studies, or in vitro assays to determine the efficacy of binding and inhibition sites. 
5.	Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
6.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Election of Species
7.         An election of species of a particular compound is required for either of Groups I-III. In order for this election to be considered fully responsive to this requirement the election must include:

a) the name and structure of ONE species of the compounds of formula (I)
b) the location of both species (a) within the claims or (b) within the specification,
            c) the claims that read on the elected species
d) and a definition of the exact substitutions, e.g. R1 is Hydrogen, X is oxygen, etc…

This application contains claims directed to patentably distinct species. The species are independent or distinct because they contain patentably distinct species. In addition, these species are not obvious variants of each other based on the current record. Regarding the compounds, the species would likely require different fields of search (for example, the divergence of variables would lead to multiple search queries), and the compounds would be differently classified depending on which specific rings are present in the compound, such that the search of different classes/subclasses would be necessary to conduct a full search. Regarding the methods, divergent search queries are required for a search of non-patent literature.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above as the search for patentably distinct species requires searching distinct classes and subclasses, structure databases, and non-patent literature publications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Conclusion
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday thru Thursday 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626